   

Case 1:20-cv-05613-AT Document 24 Filed 12/14/| Ou dtses pail

DOCUMENT
ELECTRONICALLY FILED
DOC #:

Tilton Beldner LLP DATE FILED: _12/14/2020 _

 

626 RXR Plaza

Uniondale, NY 11556
Direct Tel.: (516) 262-3602
Fax: (516) 324-3170
jbeldner@tiltonbeldner.com

December 14, 2020

Via ECF

Hon. Judge Analisa Torres
U.S. District Judge

Thurgood Marshall Courthouse
500 Pearl Street

New York, NY 10007

Re: Lagos v. ANM Management, LLC, and Jack’s Construction Group, Inc.

20-CV-5613 (AT)

Dear Hon. Judge Torres:

This firm is co-counsel in our representation of Defendant ANM Management, LLC
(“ANM Management”) in the above referenced matter, and I write jointly with counsel for Plaintiff
to respectfully request an adjournment of the Initial Pretrial Conference currently scheduled for
December 21, 2020. By way of background, Plaintiff originally commenced this action against
ANM Management on July 20, 2020. Plaintiff filed an Amended Complaint on October 06, 2020,
where in Plaintiff added Jack’s Construction Group, Inc., (“Jack’s Construction’’) as a defendant.
ANM Management filed an Answer to the Amended Complaint on October 20, 2020. It is my
understanding that Jack’s Construction was served approximately nine days ago. Jack’s
Construction has not yet appeared in the case.

In light of the foregoing, given that one of the two defendants was only recently served, we
respectfully request a 30-day adjournment of the Initial Pretrial Conference, so as to allow Jack’s
Construction to appear in the case and respond to the Amended Complaint. This is the second
request for an adjournment of the Initial Pretrial Conference. The first request for an adjournment
was granted by the Court on November 13, 2020. If granted, the only deadline affected would be
the date of the deadline for the submission of the parties’ joint pre-conference letter.

Thank you for your time and consideration regarding this matter.

GRANTED. The conference scheduled for December 21, Very truly yours,

2020 is ADJOURNED to January 25, 2021, at 10:00
a.m. By January 18, 2021, the parties shall submit a
joint letter and case management plan.

SO ORDERED. O}-

Dated: December 14, 2020 ANALISA TORRES
New York, New York United States District Judge

 
